DETAILED ACTION
Status of the Claims
	This office action is submitted in response to the amendment filed on 6/3/22.
	Claims 1-13 and 18 have been cancelled.
	Claim 14 has been amended.
	Claims 14-17 and 19-20 are currently pending and have been examined.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	Claim 14, as amended, now states that “the coordinator-based computing device further configured to display observation counts to a coordinator base don successful observations by users.”  The claim is objected to for the typographical error.
Claim Interpretation, Analysis, and Objections
Claim 14 still describes a “real-world digital observance opportunity platform.” Unfortunately, the specification does not define what this is.  Examiner notes that Figures 1 and 2 appear to encapsulate the platform with item 120.  However, at least paragraphs 21-27 and 30 of the specification indicate that 120 is an “observation platform.” Paragraph 29, however, refers to 120 as an “observation server computer”.  Therefore, the specification is objected to because of the inconsistency defining 120, which appears to be a necessary concept of the invention, and consistency is encouraged in order to eliminate confusion.  Appropriate correction is required.  Based on the language presented in paragraph 22 of Applicant’s specification, Examiner is interpreting the “observation platform” to be nothing more than a computer or server.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the independent claim describes a “real-world digital observance opportunity platform.”  However, this term does not appear in the specification, and it is unclear if it is intended to be the same as the “observation platform” described throughout the specification.
  For at least these reasons, the claim fails to comply with the written description requirement of 112(a).
Claims 15-17 and 19-20 are likewise rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, due to their dependency on claim 14.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, as amended, the claim describes displaying observation counts to a coordinator based on “successful” observations by users.  The term “successful” in claim 14 is a relative term which renders the claim indefinite. The claim does not describe what constitutes a “successful” observation, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, does it merely represent an instance in which a user merely observes and acknowledges an ad, or does it represent an instance in which a user purchases an item based on the ad campaign?  This lack of clarity renders the claim indefinite.
Furthermore, claim 14 also recites the limitation “the real-world digital observance opportunity platform.”  There is insufficient antecedent basis for this limitation in the claim.
Claims 15-17 and 19-20 are likewise rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to their dependency on claim 14.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14-17 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Independent claim 14, in part, describes a system for: presenting ads to a user, receiving ad presentation data and geographic information from users in real time, determining if the received presentation data from the user fulfills one or more criteria of a marketing campaign, and coordinating and controlling opportunities to provide users with opportunities (e.g. coupons) to users based on their location, and determining the number of “successful” observations by users.  Therefore, under Step 2A, Prong One, the claims recite the judicial exception of targeting ads to users based on their collected geographical location and determining the success of the ad campaign, which, pursuant to the 2019 Eligibility Guidance, is aptly categorized as a method of organizing human activity (i.e. marketing and advertising activities).  
Next, the aforementioned claims recite additional functional elements that are associated with the judicial exception, including: compensating a user who presents data based on the geographic data, and using a hash function to determine if the received presentation data fulfills one or more criteria. Examiner understands these limitations to be insignificant extrasolution activity. (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Cf. Diamond v. Diehr, 450 U.S. 175, 191-192 (1981) ("[I]nsignificant post-solution activity will not transform an unpatentable principle in to a patentable process.”).  
The aforementioned claims also recite additional technical elements including a “user-based computing device” to coordinate data observation and collection; a “web browser” for displaying images to a user; a “real-world digital observance opportunity platform” for coordinating digital ads; an “observation platform” for coordinating digital ads; an “observation server computer” to transmit notifications of observation opportunities and geographic location data and compensate users; a “coordinator-based computing device” for coordinating a campaign of observation opportunities; and a “digital observance opportunity platform” for connecting to a user device and executing the functions of the observation server computer.  Dependent claim 20 further identifies the “user device” as one of a “desktop computer, mobile phone, smart phone, laptop computer, handheld computer, wearable computing device, or augmented reality device.”  These limitations are recited at a high level of generality, and appear to be nothing more than generic computer components. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 134 S. Ct. at 2358, 110 USPQ2d at 1983. See also 134 S. Ct. at 2389, 110 USPQ2d at 1984.  Claim 18 further discloses a “hash function module” for determining if data fulfills one or more criteria, which Examiner interprets to be nothing more than a feature of computer software running on the observation server computer. 
 Furthermore, looking at the elements individually and in combination, under Step 2A, Prong Two, the claims as a whole do not integrate the judicial exception into a practical application because they fail to: improve the functioning of a computer or a technical field, apply the judicial exception in the treatment or prophylaxis of a disease, apply the judicial exception with a particular machine, effect a transformation or reduction of a particular article to a different state or thing, or apply the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.  Rather, the claims merely use a computer as a tool to perform the abstract idea(s), and/or add insignificant extra-solution activity to the judicial exception, and/or generally link the use of the judicial exception to a particular technological environment (e.g. server computers connected to a network). 
Next, under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Simply put, as noted above, there is no indication that the combination of elements improves the functioning of a computer (or any other technology), and their collective functions merely provide conventional computer implementation.  
Additionally, pursuant to the requirement under Berkheimer, the following citations are provided to demonstrate that the additional elements, identified as extra-solution activity, amount to activities that are well-understood, routine, and conventional.  See MPEP 2106.05(d).
Official Notice is taken that it is well-understood, routine, and conventional to provide financial compensation in exchange for user data.
Using hashing functions to retrieve and validate data.  See https://www.ibm.com/docs/pt/psfa/7.2.1?topic=toolkit-hashing-functions
Thus, taken alone and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea), and are ineligible under 35 USC 101.
Claims 15-17 and 19-20 are dependent on the aforementioned independent claims, and include all the limitations contained therein. These claims do not recite any additional technical elements, and simply disclose additional limitations that further limit the abstract idea with details regarding the composition of the presentation data, the user’s geographic location influencing the opportunity notification, the composition of the notification(s), and the type of compensation.  Thus, the dependent claims merely provide additional non-structural (and predominantly non-functional) details that fail to meaningfully limit the claims or the abstract idea(s).  
Therefore, claims 14-17 and 19-20 are not drawn to eligible subject matter, as they are directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-17 and 19-20 are rejected under 35 USC 103 as being unpatentable over Boccuzzi (20140278850) in view of Kumar (20180295548), and in further view of Flowers (20220083995) and Manchala (20140173285).
Claim 14:  Boccuzzi discloses a system comprising:
A user-based computing device configured to execute an observation application to coordinate observing and collecting digitally-presented data (Figs. 1 and 2; Paragraphs 9-10, 24, and 30-32);
An observation server computer configured to send a notification that includes one or more opportunities for observations of one or more items to the user-based computing devices and configured to receive communications from the user-based computing device about presentation data about the item (Figs. 3 and 13; Paragraphs 9, 25, 30-33, 38, and 67) and geographic location-based data about the user (Figs. 3, 8, and 11; Paragraphs 29, 32-33, 38, 64, and 66);
A coordinator-based computing device communicatively coupled to the observation server and configured to coordinate and control a campaign of opportunities to observe presentations facilitated by the observation server computer (Figs. 1-3; Paragraphs 9-10, 30-33, 38, and 66-68), including a delineation of opportunities offered to users based on one or more determined geographic locations of the user (Figs. 8 and 11; Paragraphs 65 and 67).
Wherein the observation server is further configured to initiate compensation to the user who communicated the presentation data (Paragraphs 64 and 68-70) such that the compensation is influenced by the geographic location data (Paragraphs 65 and 71).
Boccuzzi fails to explicitly disclose a real world observation platform associated with a user computing device and/or is associated with an observation server computer to perform various functions such as sending and receiving data.
Kumar, however, discloses a method in which an observation is associated with user mobile devices and is associated with a server computer to perform various functions (Figs. 1-2; Paragraph 25; As noted above, Examiner is interpreting the observation platform to merely be that of a computer or server.  As such, this feature is sufficiently covered by the cited sections of Kumar.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine these features of Kumar with the system of Boccuzzi.  One would have been motivated to do this in order to effectively execute the executable instructions that implement the method.
Next, Boccuzzi and Kumar fail to explicitly disclose a method in which the geographical data is obtained in real time based on a location of the user’s computing device.
Flowers, however, discloses a method in which a user’s location is determined in real time based on the location of his or her mobile device.  (Paragraph 157).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine this feature of Flowers with those of Boccuzzi and Kumar.  One would have been motivated to do this in order to provide the user with contemporary offers that are based on current user data.
Finally, Boccuzzi discloses a system for determining task completion by the user in the form of received presentation data (Fig. 12; Paragraphs 26, 36, 45, 56, and 67-68), but fails to explicitly disclose a system in which the fulfillment is determined by a hash function module.
Manchala, however, discloses a system that uses a hash function to determine the completion/fulfillment of a data transmission function (Paragraphs 41).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the hash feature of Manchala with the crowd sourcing system of Boccuzzi/Kumar/Flowers.  One would have been motivated to do this in order to have a reliable and flexible means of data retrieval that is faster than searching arrays and lists.
Claim 15:  Boccuzzi discloses a system wherein the presentation data comprises a digital image of the item presentation at a website or a retail location (Figs. 8-11; Paragraph 26).
Furthermore, rather than reciting an affirmative step in the process or feature of the system, this claim merely describes the content of the data.  This represents non-functional descriptive material, which is afforded little to no patentable weight.
Claim 16:  Boccuzzi discloses a system wherein the notification of one or more opportunities are influenced by a geographic location of the user-based computing device (Figs. 3, 5, and 8-11; Paragraphs 9, 25-26, 28, and 32-33).
Claim 17:  Boccuzzi discloses a system wherein the notification of opportunities further comprises a time limit for fulfillment by an appropriate response from the user-based computing device (Paragraphs 66, 68, and 76).
Furthermore, rather than reciting an affirmative step in the process or feature of the system, this claim merely describes the content of the notification.  This represents non-functional descriptive material, which is afforded little to no patentable weight.
Claim 19:  Boccuzzi discloses a system wherein the compensation comprises non-financial compensation (Paragraphs 64 and 70).
Claim 20:  Boccuzzi discloses a system wherein the user-based computing device comprises one of: a desktop computer, a mobile phone, a smart phone, a laptop computer, and handheld computer, a wearable computing device, and an augmented reality device (Paragraphs 9 and 38).
Response to Arguments
Applicant’s arguments regarding the rejections under 35 USC 112 are unpersuasive for the reasons cited above.
Applicant’s arguments regarding the sufficiency of the claims under 35 USC 101 are likewise unpersuasive.
First, Applicant argues that the claim is eligible because it is directed toward a method and system that is “capable of being carried out on a computer.”  This represents a fundamental misunderstanding of the law surrounding 101, and the ability of a method to be operated on a computer does not render the claims eligible under Alice.
Next, Applicant argues that the limitations describe a computing device that is narrowly tailored to accomplish novel and non-obvious tasks.  As noted above, this is clearly not the case.
Finally, Applicant appears to argue that the claims are not directed to a method of organizing human behavior.  However, pursuant to the 2019 PEG, business observations, advertising, and marketing methodologies clearly fall under this category.
Applicant’s additional arguments are rendered moot in view of the updated grounds of rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BUSCH whose telephone number is (571)270-7953. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER C BUSCH/Examiner, Art Unit 3681                                                                                                                                                                                                        

/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681